Exhibit 10.11

 

CONTRACT TO ESTABLISH AN EQUITY
JOINT VENTURE ENTERPRISE

 


CHAPTER  1:  GENERAL PROVISIONS

 

In accordance with the “Law of the People’s Republic of China on Sino-foreign
Equity Joint Venture Enterprises” (hereinafter, the “EJV Law”), the implementing
regulations thereto, and other relevant laws and regulations, Ningbo Longxing
Group Corporation Limited, a limited liability company incorporated pursuant to
the laws of the People’s Republic of China (hereinafter, “China” or “the PRC”),
and Thermadyne Holdings Corporation, a limited liability company incorporated
pursuant to the laws of the State of Delaware of the United States of America,
having engaged in friendly consultations conducted in accordance with the
principle of equality and mutual benefit, now agree to jointly invest in, and to
establish in accordance with the EJV Law and other relevant Chinese laws and
regulations, an equity joint venture enterprise in Ningbo, China.

 


CHAPTER  2:  PARTIES TO THE JOINT VENTURE CONTRACT

 

Article 1       The parties to this joint venture contract are as follows:

 

1.       Ningbo Longxing Group Corporation Limited (hereinafter referred to as
“Party A”), a legal entity incorporated in China and having its registered legal
address at Luguang Bridge, Hengxi Town, Yinzhou District, Ningbo, Zhejiang
Province, China and

 

2.       Thermadyne Holdings Corporation (hereinafter referred to as “Party B”),
a legal entity incorporated in the United States and having its registered legal
address at 16052 Swingley Ridge, Suite 300, St. Louis, MO  63017, United States
of America.

 


CHAPTER  3:            ESTABLISHMENT OF THE JOINT VENTURE ENTERPRISE

 

Article 2       In accordance with the EJV Law, the implementing regulations
thereto,  and other relevant laws and regulations, each of Party A and Party B
agrees to establish an equity joint venture enterprise (hereinafter referred to
as the “EJV”) that shall have independent legal person status and limited
liability.

 

Article 3       The name of the EJV shall be宁波富利达气割设备有限公司 in Chinese and Ningbo
Fulida Gas Equipment Co., Ltd. in English.  The legal address of the EJV shall
be Renmin Road (to be finalized), Hengxi Town, Yinzhou District, Ningbo,
Zhejiang Province, China.

 

Article 4       All activities of the EJV shall comply with, and be governed by,
the published and freely available laws, regulations, decrees and pertinent
judicial interpretations of China and of the relevant courts of China.

 

1

--------------------------------------------------------------------------------


 

Article 5         The organizational form of the EJV shall be that of a limited
liability EJV.  Each of Party A and Party B, unless they otherwise expressly
assume an additional liability, shall be liable for the liabilities and losses
of the EJV only to the limit of their respective subscription to the registered
capital of the EJV.  The after-tax profits of the EJV shall be distributed
between Party A and Party B in the following ratio:  to Party A, fifty percent;
and to Party B, fifty percent.

 


CHAPTER 4              PURPOSE, BUSINESS SCOPE AND SCALE OF PRODUCTION


 

Article 6         The purpose of the EJV will be to provide services to
customers in China and around the world, through manufacture and sale of
high-quality gas equipment and products (hereinafter, “the Products”), EJV’s use
of the international brands of Party B and registration of its own trademarks.

 

Article 7         The business scope of the EJV will be to manufacture and sell
high-quality gas equipment and products Without limiting the generality of the
foregoing, the purpose of the EJV shall also include engaging in such other
business activities as, in the discretion of the Board of Directors, are
necessary or desirable in order to promote the successful marketing and sale of
the Products, such as providing after-sales service.

 

Article 8         Recognizing that market conditions may change within China and
in the international markets the EJV will initially target, each of Party A and
Party B intends to cooperate so that the EJV can achieve an estimated initial
annual scale of production of approximately 2,000,000 units of the Products. 
The Parties recognize that production will fluctuate over time and in response
to changing market conditions.

 


CHAPTER 5              TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL


 

Article 9         The total amount of investment of the EJV shall be
US$5,000,000.

 

Article l0        The registered capital of the EJV shall be US$3,000,000, of
which Party A shall contribute fifty (50) percent and Party B shall contribute
fifty (50) percent. Fifteen percent (15%) of the registered capital will be
contributed within three months following the issuance of business license, and
the remaining contribution shall be completed within two years after the
issuance of business license.

 

Article 11       The contribution to registered capital to be made by Party A
shall be in the form of cash equal to fifty (50) percent of the total registered
capital amount.  The contribution to registered capital to be made by Party B
shall be in the form of cash equal to fifty (50) percent of the total registered
capital amount.

 

Article 12       The EJV may borrow up to US$2,000,000 additional funds required
to carry on the business activities stipulated at Article 7 of this Contract and
may mortgage

 

2

--------------------------------------------------------------------------------


 

its assets in relation to such borrowing. Neither of Party A nor Party B shall
be obligated to lend additional funds to the EJV or to guarantee loans made to
the EJV by third parties or financial institutions.  Notwithstanding the
foregoing, however, any Party making a loan or giving a guarantee in connection
with debt assumed by the EJV, as aforesaid, shall be entitled to be paid
interest and / or related transaction fees as if it were not a Party to this
Contract and as if the transaction were a negotiated arm’s-length financing
concluded with a third party.

 

Article 13       The registered capital of the EJV may be increased or decreased
only with the unanimous written approval of the Board of Directors of the EJV
and the approval of the Original Examination and Approval Authority.

 

If the Board of Directors of the EJV decides to change the registered capital of
the EJV, each of Party A and Party B shall have the option - in order to
maintain its original percentage ownership share in the registered capital of
the EJV as changed - of changing its contribution to the registered capital in
proportion to its original equity share.

 

Article 14       Where either of Party A and Party B wishes to assign ownership
of all or part of its registered capital contribution to a third party, written
consent must be obtained from the non-assigning Party and, promptly thereafter,
written approval shall be sought and obtained from the Original Examination and
Approval Authority.

 

Article 15       Where a Party (the “Transferring Party”) wishes to assign, sell
or otherwise dispose of all or part of its registered capital contribution to
the EJV to a third party (the “Transfer”), it shall give written notice (the
“Transfer Notice”) to the other Party of: (i) its wish to make the Transfer;
(ii) the interest it wishes to transfer; (iii) the terms and conditions of the
Transfer; and (iv) the identity of the proposed transferee.  The other Party
shall have a pre-emptive right to purchase the whole of such interest on the
same terms and conditions as are specified in the Transfer Notice.

 

Article 16       Within thirty (30) days of actual delivery to it of the
Transfer Notice, the other Party shall give the Transferring Party written
notice of whether it will purchase the whole of the interest to be transferred. 
If the other Party fails to give written notice to the Transferring Party within
such thirty (30) day period that it will purchase such interest, it shall be
deemed to have agreed to the Transfer specified in the Transfer Notice, and the
Transferring Party may assign, sell or otherwise dispose of such interest to the
proposed transferee on the terms and conditions set out in the Transfer Notice. 
The Parties shall cause the directors of the EJV to unanimously agree to such
assignment, sale or other disposition.  The Transferring Party shall provide the
other Party with a duplicate of the executed written agreement concluded with
the transferee within fourteen (14) days of execution of such agreement.

 

3

--------------------------------------------------------------------------------


 


CHAPTER 6              RESPONSIBILITIES OF EACH PARTY TO THE EJV

 

Article 17       Party A, in addition to its other responsibilities under this
Contract, shall be responsible for:

 

(1) assisting the EJV to handle matters incidental to (i) submitting
applications to, and obtaining the approval of this Contract from, the Original
Examination and Approval Authority in Ningbo and / or any other Chinese
government Original Examination and Approval Authority whose approval is
required; (ii) completing registration formalities with the Administration for
Industry and Commerce in Ningbo and obtaining a valid business license for the
EJV; (iii) registering the EJV with relevant tax authorities and other relevant
registrations authorities; and (iv) timely contributing the cash amount to the
registered capital of the EJV as is indicated in Article 12 hereof;

 

(2) assisting the EJV, in cooperation with the relevant government departments
in Ningbo, to handle registration procedures for the EJV’s land-use rights to
the site or sites on which it carries on its business activities; and in
handling all other necessary procedures to ensure that the EJV has the right to
use such site or sites for operations throughout the full term (including any
extensions) of its operation; and in making certain that the EJV is issued and
receives, from the relevant government department(s) in Ningbo, a valid land-use
rights certificate(s) for the site or sites on which it carries on its business
activities;

 

(3) if requested in writing to do so, assisting the EJV in obtaining approval
from the Original Examination and Approval Authority in Ningbo confirming that
all equipment and components, and other machines and materials to be imported by
the EJV for manufacturing purposes are exempt from PRC Customs duties and other
import-related taxes; handling PRC Customs declaration procedures (including
obtaining all relevant import and export licenses, to be handled in accordance
with existing tax and duty stipulations of PRC) for imported raw materials,
machinery, equipment, materials, supplies, and related documentation and
exported products of the EJV; and arranging for the inland transportation of
imports to the site or sites on which the EJV carries on its business
activities; and in applying for other governmental approvals required for
operation of the EJV in China;

 

(4) assisting the EJV in obtaining all required approvals, permits and
certificates relating to the construction, renovation, ownership, management and
maintenance of the site or sites on which the EJV carries on its business
activities;

 

(5) if requested in writing to do so, assisting the EJV in obtaining, sourcing,
purchasing or leasing within China adequate supplies of fuels, raw materials,
local equipment, articles for office use, means of transportation, communication
facilities etc.;

 

(6) assisting the EJV in contracting for, and obtaining, the fundamental
facilities, services and utilities required by the EJV, such as, but not limited
to, water, electricity, heating, sewage and waste treatment, telecommunications,
and transportation and such as conform to specifications and conditions
specified by the EJV in writing, on a continuous uninterrupted basis, in
quantities sufficient to meet the full operational requirements of the EJV and
in line with the practice of other comparable joint ventures in Ningbo, at a

 

4

--------------------------------------------------------------------------------


 

favorable cost in Renminbi not higher than that paid by state-owned enterprises
for similar facilities, services and utilities in the Ningbo area;

 

(7) assisting expatriate personnel of the EJV and of Party B in handling the
necessary procedures for entry visas, work permits and traveling arrangements,
and assisting in arranging appropriate housing acceptable to Party B for
expatriate employees of the EJV, and hotel accommodations for Party B personnel
visiting China on temporary assignment to the EJV;

 

(8) ensuring that management and technical personnel and workers hired and
trained by the EJV are not transferred to Party A (or to subordinate companies
wholly or partially owned by Party A) or, especially, without the consent of
General Manager of the EJV, to competitors of Party B or the EJV operating in
China;

 

(9) assisting the EJV in obtaining Renminbi and foreign exchange loans from
financial institutions within China;

 

(10) assisting the EJV to apply for and obtain all possible tax reductions and
exemptions and all other relevant investment incentives, privileges and
preferences available to the EJV under Chinese law, including, if appropriate,
designation of the EJV as a technologically advanced enterprise or a high-or-new
technology enterprise;

 

(11) if requested in writing to do so, and thereafter on an on-going basis,
assisting the EJV in applying for and being granted all necessary approvals,
permits, certificates and licenses required in connection with safety,
environmental matters (especially waste disposal) and other matters regulated by
Chinese governmental authorities;

 

(12) generally assisting the EJV in establishing and maintaining good relations
with the Ningbo local government authorities and Chinese companies able to
contribute to the success of the EJV; and

 

(13) handling such as other matters as are entrusted to it by the EJV from time
to time.

 

Article 18       Party B, in addition to its other responsibilities under this
Contract, shall be responsible for:

 

(1) assisting the EJV to purchase or lease all necessary items of machinery,
equipment, supplies, office appliances, means of transportation, communication
facilities and other materials required by the EJV from outside China and
necessary for successful operation of the EJV;

 

(2) assisting the EJV, at the EJV’s expense, in arranging with the manufacturers
of the imported machinery and equipment referenced in (1), above, for the
provision of necessary technical personnel during the installation and testing
of such machinery and equipment during commissioning, if the Parties deem such
assistance to be necessary;

 

5

--------------------------------------------------------------------------------


 

(3) assisting the EJV in recruiting expatriate management and technical
personnel;

 

(4) assisting the EJV in formulating standards for recruiting, evaluating and
promoting both locally hired and expatriate staff and workers;

 

(5) assisting the EJV in arranging foreign visas and suitable accommodations for
personnel and directors of the EJV who are required to travel outside China on
legitimate business or other purposes of the EJV;

 

(6) timely contributing cash amount to the registered capital of the EJV as is
indicated in Article 12 hereof; and

 

(7) handling such other matters as are entrusted to it by the EJV from time to
time.

 


CHAPTER 7              TRANSFER OF TECHNOLOGY


 

Article 19       Each of Party A and Party B agrees that a no-cost technology
transfer agreement shall be signed between the EJV and Party B and that,
pursuant to and in consequence of such agreement, Party B shall disclose and
license to the EJV certain confidential and proprietary information and know-how
necessary for the EJV to achieve the production and sale of Products as
specified in Chapter 4 of this Contract.

 

Article 20       Party B offers the following guarantees with respect to the
technology it will transfer to the EJV pursuant to the technology transfer
agreement:

 

(1) Party B guarantees that the technology will meet all operating requirements
of the EJV and permit the EJV to manufacture Products at a consistent standard
of quality and production capacity so that the EJV is able to achieve its
purpose as set out in Article 6 hereof;

 

(2) Party B guarantees that the technology specified in this Contract and in the
technology transfer agreement shall be fully transferred to the EJV, and pledges
that the said technology shall be truly advanced among the same type of
technology produced by Party B and that the model, specifications, and quality
of the equipment shall be excellent and able meet the requirements of
technological operation and practicality;

 

(3) Party B shall work out a detailed list of the technology to be transferred
and provide this to the EJV as soon as possible following execution of this
Contract;

 

(4) Relevant drawings, technological conditions and other detailed information
shall be included as part of the transferred technology and shall be timely
provided to the EJV; and

 

6

--------------------------------------------------------------------------------


 

(5) During the term of the technology transfer agreement, and for no additional
fee, Party B shall provide to the EJV all improvements in the technology
transferred to the EJV as provided in the technology transfer agreement.

 

CHAPTER 8              RIGHT TO USE THE SITE; LEASE OF FACILITIES TO EJV;
UTILITIES

 

Article 21       Party A represents and warrants that: (i) it has obtained
granted land use rights to the site on which are located the premises it will
lease to the EJV at start-up of operations in China; (ii) the term of the
granted land use rights is 50 years and will be available to the EJV for the
full length of its term, including any extensions thereof; (iii) official
documents issued to Party A by the Ningbo Land Bureau, or other relevant Ningbo
governmental agency, will be presented to Party B’s attorney for review prior to
execution of this Contract; (iv) pursuant to the lease agreement it will
conclude with the EJV, Party A will provide preferential treatment to the EJV in
respect to all matters relating to the leased premises; and (v) with assistance
from Party A as required, the EJV will obtain a sufficient and uninterrupted
supply of various public utilities services required by the EJV on terms and
conditions no less favorable than those obtained by other Chinese-owned and
operated enterprises located in the vicinity.

 


CHAPTER 9              TRADEMARK LICENSE AGREEMENT


 

Article 22       Within thirty (30) days following execution of this Contract,
Party B and the EJV will enter into a no-charge trademark license agreement such
that the EJV will be authorized to use certain licensed trademarks belonging to
Party B, including those indicated below in the course of marketing and offering
for sale, both in China and in international markets, the Products.

 

Article 23       The trademarks licensed by Party B to the EJV are:  Victor and
Cutskill.

 


CHAPTER 10            SALE OF PRODUCTS


 

Article 24       The Products will be sold in China and in such international
markets as shall be determined by the Board of Directors of the EJV from time to
time.

 

Article 25       The Products shall be sold in international markets through the
following channels:

 

(1) the EJV may directly sell the Products into a certain international market
using marketing and sales channels known and introduced to it by Party B;

 

(2) the EJV may, through supply contracts and at a price equal to the actual
cost of manufacturing the Products plus a fifteen percent (15%) markup, sell
Products to Party B and/or its subsidiary companies for export from China by
Party B and/or its subsidiary

 

7

--------------------------------------------------------------------------------


 

companies. The aforesaid actual costs of manufacturing are defined as material
costs, direct and indirect manufacturing labor costs and other costs directly
related to the manufacture of the Products; or

 

(3) with the prior written approval of Party B, the EJV may sign marketing and
sales contracts with Chinese or foreign trading companies, thereby entrusting
such companies to function as a sales or exclusive sales agent within an area
defined in each particular sales contract.

 

Article 26       The Products of the EJV that are to be sold within China may be
marketed and sold by the EJV itself or, in the discretion of the Board of
Directors of the EJV, may be entrusted to a Chinese marketing and sales agent
appointed by them pursuant to a written contract.

 

Article 27       In order to provide high-quality maintenance service to the
Products sold in China in international markets, the EJV may (subject to the
approval of the relevant Chinese governmental authority) establish sales and
service branch operations of the EJV both in China and in such international
markets.

 

Chapter 11            The Board of Directors

 

Article 28       The Board of Directors of the EJV shall be formed on the date
on which the Ningbo Administration for Industry and Commerce issues the valid
business license of the EJV.

 

Article 29       The Board of Directors of the EJV, including the Chairman and
vice-Chairman, shall consist of four (4) directors.  Each of Party A and Party B
shall appoint two (2) directors.  The Chairman shall be appointed by Party B and
the vice-Chairman shall be appointed by Party A.  Each of the Chairman,
vice-Chairman and the other two directors shall be appointed for a term of four
(4) years. Four (4) years later, the Chairman shall be appointed by Party A and
the vice-Chairman shall be appointed by Party B. Thereafter, such power of
appointment shall be rotated every four years.

 

Article 30       A Party may, at any time, remove any director appointed by such
Party by giving written notice to the EJV and a copy of such notice to the other
Party.  If a seat on the Board of Directors is vacated by retirement, removal,
resignation, illness, disability or death of a director, the Party that
originally appointed such director may appoint a successor to serve out such
director’s term.

 

Article 31       Notice of a meeting of the Board of Directors of the EJV shall
be in writing and sent simultaneously to each of Party A and Party B at their
usual business address using any of the means for delivery of notices stipulated
in Article 105 hereof.

 

Article 32       To transact any business or adopt any resolutions, a quorum of
not less than three (3) directors must be present, either in person or by proxy,
at a meeting of the

 

8

--------------------------------------------------------------------------------


 

Board of Directors of the EJV.  Each director shall be entitled to cast one vote
in response to each proposed resolution and, in the event of an equal number of
votes being cast, the deadlock shall be handled in accordance with the dispute
settlement provisions set out in Chapter 26 hereof.

 

Article 33       Assuming a quorum is present, decisions of the Board of
Directors relating to the following matters shall be deemed to be properly made
only upon the unanimous agreement of directors present at a Board of Directors
meeting:

 

(1) unplanned expenditure of capital outside the ordinary course of business of
the EJV;

(2) hiring and firing of high-ranking management personnel of the EJV;

(3) expenditures required for employees of the EJV involved in international
business on behalf of the EJV;

(4) amendment of the Articles of Association of the EJV;

(5) termination and dissolution of the EJV;

(6) increase or assignment of the registered capital of the EJV;

(7) merger of the EJV with another economic organization;

(8) incurring short or long term debt; or

(9) sale of assets outside the normal course of business.

 

Decisions on other matters shall be deemed to be properly made if made in
accordance with rules of procedure stipulated in the Articles of Association of
the EJV.

 

Article 34       The Chairman of the Board of Directors is the legal
representative of the EJV.  Should the Chairman, for any reason, be unable to
discharge his responsibilities as legal representative, he shall authorize the
vice-Chairman or any other director to act as the legal representative of the
EJV on a temporary basis.

 

Article 35       The Board of Directors of the EJV shall convene at least one
(1) meeting each year.  The meeting shall be called and presided over by the
Chairman of the Board of Directors.  In addition, the Chairman may elect to
convene an interim meeting, or interim meetings, of the Board of Directors
following a proposal made by at least one-half of the total number of directors
and provided that at least one (1) director from each of Party A and Party B
participates in making such proposal.

 

Article 36       Meetings of the Board of Directors shall be conducted in
English and Chinese and, to the extent necessary, Party A will provide an
interpreter to carry out consecutive translation.  Likewise, minutes of the
meetings of the Board of Directors shall be kept in both English and Chinese,
copied to each of Party A and Party B and kept on file at the registered office
of the EJV for review by any director.

 

Article 37       In lieu of a meeting of the Board of Directors, the directors
may adopt a written resolution.  Such a written resolution shall be adopted if
sent to all members of the Board of Directors and returned to the registered
office of the EJV affirmatively signed by the number of directors necessary to
make such a decision as stipulated in Article 34 hereof.

 

9

--------------------------------------------------------------------------------


 

Article 38       Directors shall not be paid a salary by the EJV.  However,
reasonable transportation and accommodation expenses incurred by a director in
connection with his or her attendance at a meeting of the Board of Directors
shall be reimbursed by the EJV on presentation of acceptable documentation. 
Nothing in the foregoing shall prohibit the EJV from paying a salary to a
director where such director concurrently acts as an officer or employee of the
EJV.

 


CHAPTER 12            THE OPERATION AND MANAGEMENT ORGANIZATION


 

Article 39       The EJV shall adopt a management system under which the
management organization shall be responsible to, and under the leadership of,
the Board of Directors.  Initially, the management organization of the EJV shall
consist of: (1) a General Manager in charge of Operations (hereinafter, the
“General Manager”); (2) a Vice General Manager, Finance (hereinafter, the “Vice
General Manager, Finance”); and (3) a Vice General Manager, Sales (hereinafter,
the “Vice General Manager, Sales”).  Party A shall appoint the Vice General
Manager, Sales, while Party B shall appoint the General Manager and the Vice
General Manager, Finance.

 

Article 40       The EJV may elect to expand its operation and management
organization as business circumstances evolve and the EJV grows more
successful.  In the event of any such future expansion, the Board of Directors
will adopt a duly made resolution to increase the number of senior management
staff of the EJV and will specify the role(s) such individual(s) will assume in
the new management structure.

 

Article 41       Unless otherwise determined by the Board of Directors of the
EJV, the General Manager shall be the senior management officer and shall be
responsible for day-to-day operations and management of the EJV.  All Vice
General Managers shall report to the General Manager and shall assist him in his
work as required.

 

Article 42       Unless otherwise determined by the Board of Directors of the
EJV, the precise responsibilities and powers of the General Manager shall be as
set out in the relevant provisions of the Articles of Association of the EJV (as
amended from time to time).  Without limiting the generality of the foregoing,
however, the General Manager,  together with a copy of disaggregated by month
financial statements concerning sales, orders and inventory for the year just
ended, shall submit an annual business plan to the Board of Directors for
approval by not later than 30 November of each fiscal year.

 

Article 43       The General Manager shall have the right to sign contracts
within type and financial limits authorized by the Board of Directors and as
arise within the normal course of business of the EJV.  Without limiting the
generality of the foregoing, the General Manager shall have signing authority on
behalf of the EJV in regard to such matters as contracts for the purchase of
equipment, materials and supplies, and sale of Products to end-users in China
and in international markets.

 

10

--------------------------------------------------------------------------------


 

Article 44       Each of the Vice General Manager, Finance and the Vice General
Manager, Sales shall be appointed by the Board of Directors and shall be
responsible both to the General Manager and to the Board of Directors.

 

Article 45       Neither the General Manager nor any other senior management
officer of the EJV may concurrently hold any position as general manager,
manager, or as any officer or employee, of any other economic organization,
provided, however, that the General Manager, the Vice General Manager, Finance
and the Vice General Manager, Sales - where such individuals have been seconded
to the EJV by either of Party A or Party B - may concurrently be employees of
Party A or of Party B.

 

Article 46       The terms and conditions of any secondment of personnel at or
above the level of supervisor from either of Party A or Party B to the EJV shall
be contained in separate Personnel Secondment Agreements to be signed by
whichever of Party A or Party B is party thereto and kept by the Board of
Directors of the EJV for the record.

 

Article 47       In case of graft or serious dereliction of duty on the part of
the General Manager, the Vice General Manager, Finance or the Vice General
Manager, Sales, the Board of Directors shall have the power to dismiss any or
all of such senior management staff at any time.

 


CHAPTER 13            LABOR MANAGEMENT


 

Article 48       The number of staff and workers to be employed by the EJV at
any point in time shall be determined by the General Manager in accordance with
the requirements of the EJV and the specific conditions of the labor market in
Ningbo.

 

Article 49       In accordance with Chinese laws and regulations, the General
Manager will formulate specific plans regarding the recruitment, dismissal,
wages, labor insurance, welfare, rewards and penalties of the EJV’s staff and
workers and will submit such plans to the Board of Directors for approval.

 

Article 50       The EJV may recruit local and expatriate staff and workers in
accordance with relevant laws and regulations of China.  In so doing, the EJV
shall recruit and hire such staff and workers based on their education and
skills as determined, in the discretion of the General Manager, through
competitive examination.  The EJV, on a preferential basis, shall hire employees
currently employed by Party A wherever, in the discretion of the General
Manager, it is in the interest of the EJV to do so.

 

Article 51       The EJV shall adopt the employment contract system for all its
staff and workers. The agreed standard form of labor contract is attached to
this Contract as Appendix D.  The EJV shall sign labor contracts with individual
staff members and workers in a form which, to the extent required by law, will
be reviewed and verified by the labor bureau of the Ningbo Municipal Government.

 

11

--------------------------------------------------------------------------------


 

If necessary, the EJV may also enter into employment contracts with expatriate
personnel on such terms and conditions as may be approved by the Board of
Directors.

 

Article 52       The salary and other remuneration of EJV personnel (except for
senior management staff, as set forth in this Chapter 13, and personnel seconded
from either of Party A or Party B to the EJV) will be determined by the General
Manager based on the ability and skill of such personnel and with reference to
pertinent Chinese law and regulations.  Salary and remuneration details shall be
set forth in the labor contracts concluded with each employee of the EJV and,
reflecting the changed circumstances of the EJV over time, shall be adjusted
based on those then-actual circumstances and the ability and skills of the staff
and workers.

 

Article 53       The compensation of the senior management staff of the EJV
shall be decided (except for personnel seconded to the EJV by either of Party A
or Party B, in which case such remuneration shall be governed by the applicable
Personnel Secondment Agreement) by the Board of Directors.

 


CHAPTER 14            PURCHASE OF EQUIPMENT

 

Article 54       In making its purchases of required raw materials, fuel, parts,
means of transportation and articles for office use etc., the EJV, without
regard to point of origin, may purchase the highest quality products at the
lowest price available in either the Chinese or international market.

 

Article 55       In the event the EJV elects to entrust Party B to purchase
equipment on the international market, persons appointed by Party A shall be
invited to participate in the purchasing.

 


CHAPTER 15            FINANCE AND AUDIT

 

Article 56       The EJV shall formulate its own financial and accounting
systems in light of the stipulations of relevant Chinese laws and financial
accounting regulations, taking into account the specific operations of the EJV
and the accounting reporting requirements of the Parties.  The EJV shall adopt
the internationally recognized debit and credit accounting system to record
financial transactions (including the accrual basis of accounting).  The
accounting system and procedures to be adopted by the EJV shall be jointly
prepared by the General Manager and the Vice General Manager, Finance and shall
be submitted to the Board of Directors for approval.  Once approved by the Board
of Directors, the accounting system and procedures shall be filed with the
relevant Ningbo bureaux of finance and tax for the record.

 

Article 57       The following items shall be covered in the financial account
books:

 

(1)           the amount of all cash receipts and expenses of the EJV;

 

12

--------------------------------------------------------------------------------


 

(2)           all material and supply purchases and all income and sales of the
EJV;

(3)           the registered capital and debt situation of the EJV; and

(4)           the time of payment, increase in and / or assignment of the
registered capital of the EJV.

 

The accounting methods adopted by the EJV in each fiscal year shall be
consistent.  Any change in accounting methods shall be subject to the approval
of the Board of Directors and explained in the next accounting report.

 

Article 58       The fiscal year of the EJV shall run from 1 January to 31
December of each year.

 

Routine accounting records, vouchers, books and statements of the EJV shall be
made and kept in Chinese.  All financial statement of the EJV shall also be made
and kept in English.

 

All accounting books, records and statements of the EJV shall be kept at the
EJV’s registered office.  Matters concerning how long such accounting books,
records and statements shall be kept and the method of their ultimate disposal
shall be handled in accordance with relevant Chinese regulations.

 

Article 59       The EJV shall adopt the Renminbi as its bookkeeping base
currency, but may also use United States Dollars or other foreign currencies as
supplementary bookkeeping currencies.

 

Article 60       The EJV shall separately open foreign currency and Renminbi
bank accounts at bank(s) authorized to accept deposits in China from foreign
investment enterprises.  The EJV may open bank accounts outside of China in
accordance with relevant Chinese laws and regulations.

 

Article 61       All checks, drafts or other orders for payment of money, notes
or other evidence of indebtedness, issued in the name of or payable by the EJV,
shall be signed or endorsed by such person(s) and in such manner as the Board of
Directors determines from time to time by resolution.

 

Article 62       Every month, and within the first three months of each fiscal
year, the Vice General Manager, Finance shall compile a balance sheet and a
profit and loss statement for the preceding year, and submit them to the General
Manager for review and approval. The Vice General Manager, Finance shall also
prepare, on a quarterly basis and within thirty (30) days of the end of the
EJV’s fiscal year, related financial statements of the EJV in accordance with
U.S. generally accepted accounting principles (“U.S. GAAP”).  Promptly after his
receipt and review, the General Manager shall provide copies of the said
financial statements to the Parties and summaries of such statements to the
Board of Directors.

 

13

--------------------------------------------------------------------------------


 

The Board of Directors shall engage a major international accounting firm
registered in China to be the EJV’s auditor and to examine and verify the EJV’s
financial accounting. The results of the auditor’s examination shall be reported
to the Board of Directors and the General Manager.  The EJV shall submit to the
Parties and to each director the audited annual accounts together with the audit
report of the auditor within seven (7) working days after such report is issued.

 

If a Party wishes to audit the EJV’s accounts, such Party shall, not less than
thirty (30) days before the expected audit date, inform the EJV of the purpose
and scope.  The audit shall be conducted at such Party’s expense through an
internationally reputable independent firm of accountants registered in China. 
If, however, the results of any such audit are significantly different from that
conducted by the EJV’s auditor and are accepted by the Board of Directors, the
expense shall be borne by the EJV. Such other auditor shall keep confidential
all documents audited by him.  The EJV shall permit such other auditor to have
access to the books and records of the EJV and shall provide the necessary
office space and facilities to enable such examination to be carried out
effectively.  The results of such audit shall be reported to the Board of
Directors, the General Manager and the EJV’s auditor.

 

Article 63       All foreign exchange matters of the EJV shall be handled in
accordance with relevant Chinese foreign exchange regulations in effect from
time to time.

 


CHAPTER 16            DISTRIBUTION OF PROFITS AND TAXES

 

Article 64       Unless the Board of Directors decides otherwise, one hundred
(100) percent of the after-tax profits of the EJV remaining after contributions
to the statutory funds set forth in this Chapter 16 shall be distributed
annually to the Parties in exact proportion to their contributions to the
registered capital of the EJV. Accordingly, the distribution of profits to the
parties will be in the following ratio:

 

To Party A

fifty percent

To Party B

fifty percent

 

Undistributed distributable profits from prior years may be distributed, in the
same ratio, together with those of the current year.

 

Article 65       The EJV shall make timely payment of taxes, and apply for
reduction or exemption of taxes, in accordance with the provision of relevant
Chinese laws and regulations.  Any duty payable in China shall be paid in
Renminbi.  The EJV may also apply for preferential treatment under relevant
Chinese laws and regulations.  At the end of each fiscal year, the Vice General
Manager, Finance shall prepare such information as shall be necessary for the
preparation of any tax returns and statements as may be required by U. S. law. 
This shall include furnishing Party B with certified copies of government
receipts for income taxes paid within China.

 

14

--------------------------------------------------------------------------------


 

If any new laws, decrees, rules, regulations or amendments are promulgated which
provide more favorable treatment to Sino-foreign co-operative joint venture
companies operating in Ningbo Municipality than under existing laws, decrees,
rules and regulations or amendments thereto, the EJV shall be entitled to the
benefit of such new laws, decrees, rules, regulations or amendments.

 

The staff and workers of the EJV shall pay individual income tax according to
the relevant and published individual income tax laws and regulations of China.

 

Article 66       The EJV shall set aside a certain amount of money from its
after-tax profits each year for the Reserve Fund, the Staff and Workers’ Bonus
and Welfare Fund and the Enterprise Development Fund in accordance with the
stipulations in the EJV Law.  The amount to be set aside annually for these
three funds shall be discussed and decided by the Board of Directors according
to the actual business situation of the EJV.

 

When the cumulative aggregate of the funds in the Reserve Fund and Enterprise
Development Fund equals fifty (50) percent of the registered capital of the EJV,
the EJV need not make further allocations to these funds.

 

Within the limits of the laws and regulations of China, all money placed in the
three funds maintained by the EJV as provided in this Article 67 shall be placed
by the EJV with internationally recognized banks or financial institutions in
China or abroad providing the best available terms, as approved by the Board of
Directors.

 

Article 67       The Board of Directors may distribute the profits of the EJV as
and when it deems appropriate.  Before declaring any profit distribution, there
may be set apart out of the profit of the EJV available for distribution such
sum or sums as the Board of Directors from time to time in its discretion
considers proper for working capital or as a reserve fund to meet contingencies
or for such other purposes permitted by law as the Board of Directors believes
to be in the best interests of the EJV.

 

Article 68       Party B shall have the right to receive its share of the
profits of the EJV in U.S. Dollars or other freely convertible foreign currency
acceptable to Party B.  The amount in the relevant foreign currency shall be
calculated at the base exchange rate set by the People’s Bank of China and shall
be paid on the day it is declared.

 


CHAPTER 17            INSURANCE

 

Article 69       Subject to the decision of the Board of Directors, the EJV
shall purchase various types of insurance from insurance companies permitted by
Chinese law to provide insurance coverage to foreign investment enterprises. 
Such insurance coverage may include property insurance, product liability
insurance, third party liability insurance and other relevant insurance coverage
in order to protect the EJV, its employees, agents and other appropriate parties
from claims.

 

15

--------------------------------------------------------------------------------


 


CHAPTER 18            DURATION OF THE EJV

 

Article 70       The EJV, unless terminated earlier in accordance with Chapter
19 below, shall have a term (hereinafter, the “EJV Term”) of twenty-five (25)
years beginning from the date of issuance of the EJV’s initial business license
by the Ningbo Administration of Industry and Commerce.

 

The effective term of this Contract shall begin when it is executed by the
Parties and approved by the Original Examination and Approval Authority, and
shall end when the EJV Term ends, or upon dissolution of the EJV if this
Contract is terminated early.

 

Chapters 18, 25 and 26 shall survive termination of this Contract.

 

Article 71       At least two (2) years before the EJV Term expires, the Parties
shall hold consultations to discuss extension of the EJV Term.  It the Parties
agree to extend the EJV Term, an application for such extension shall be
submitted to the Original Examination and Approval Authority for approval not
less than six (6) months before the EJV Term expires.  Any extension of the term
that is approved shall be registered with the Ningbo Administration of Industry
and Commerce.

 

Dissolution of the EJV upon early termination or at expiration of the EJV Term
shall be subject to the provisions of Chapters 19 and 23.

 


CHAPTER 19            EARLY TERMINATION AND DISSOLUTION

 

Article 72       The EJV may be dissolved and this Contract terminated before
the EJV Term expires if any of the following events or circumstances occurs:

 

(1)           not earlier than two years following issuance to the EJV of a
business license, the EJV has incurred heavy losses and is unable to continue
operations (for purposes of this Chapter 19, the term “heavy losses” shall mean
that the accumulated losses of the EJV have reached seventy-five (75) percent or
more of the registered capital of the EJV in any calendar year);

 

(2)           the EJV is unable to continue operations due to the occurrence of
an Event of Force Majeure, as provided in Chapter 24;

 

(3)           the EJV is unable to operate due to the loss of its business
license for its core business (or its inability to renew such license), or it is
prohibited from pursuing its core business (pursuant to any regulatory, judicial
action or otherwise), or permanently cannot pursue it in a commercially
practicable way due to a change in the laws of China;

 

(4)           a Party declares itself, or is declared, bankrupt and is unable to
continue business operations;

 

16

--------------------------------------------------------------------------------


 

(5)           the Parties unanimously agree to early dissolution of the EJV;

 

(6)           the Parties do not reach agreement on the adjustments to the
economic benefit of the damaged Party as provided under Article 92 within ninety
(90) days of the request by the damaged Party for such adjustments, and the
damaged Party gives the other Party written notice that it wishes the Parties to
consider early termination;

 

(7)           the EJV ceases to have the right to maintain foreign exchange bank
account(s) or to have access to sufficient foreign exchange to perform its
foreign exchange payment obligations (including royalties, profits, fees or
other payments owed to Party B), through the designated foreign exchange banks
or other legal means as provided under Chinese law, and Party B gives Party A
written notice that it wishes the Parties to consider early termination;

 

(8)           one Party has breached this contract, has been given notice by the
other Party, and has not timely remedied the breach, as set forth in Article 80;
or

 

(9)           the Parties are unable to resolve a dispute that interferes with
the EJV’s ability to be successful, despite good faith efforts of the Parties.

 

Article 73       When any event set out in Article 73 (1) to (8) occurs, either
Party may request that a special Board of Directors meeting be convened to
discuss early dissolution of the EJV.  The Chairman shall convene such meeting
within thirty (30) days of the receipt of such request.  Each Party shall ensure
that its directors attend such meeting in person or by proxy, discuss the
alternatives, and use their best efforts to achieve a solution acceptable to
both Parties by adopting by unanimous vote one of the following solutions:

 

(1)           dissolution and liquidation of the EJV pursuant to Chapter 19;

 

(2)           purchase by the Party opposing dissolution, or by its designee, or
by a third party or parties acceptable to it, of the equity interest of the
Party favoring dissolution, such equity interest to be valued using the method
set out in Articles 85 and 86;

 

(3)           sale of the EJV on a going concern basis to a third party or
parties at a value to be agreed between the Parties and such third-party
purchaser(s);

 

(4)           another course of action acceptable to the Parties.

 

If the Board of Directors unanimously adopts one of the above solutions, the
Chairman and vice Chairman of the Board of Directors, on behalf of the EJV,
shall (i) promptly give the Original Examination and Approval Authority, and
other Chinese government departments who must approve, written notice of the
solution adopted and request approval; or (ii) use their best efforts to obtain
such approval.  If (i) the directors do not adopt any of the solutions given
above, (ii) such special Board of Directors meeting cannot be held within three
(3) months of a Party’s request for it pursuant to this Article,

 

17

--------------------------------------------------------------------------------


 

or (iii) the solution adopted by the Board of Directors cannot be carried to
completion within six (6) months of the special Board of Directors meeting,
then, unless the Parties otherwise agree: (i) the Board of Directors shall be
deemed to have unanimously approved the dissolution and liquidation of the EJV; 
(ii) each Party shall ensure that its directors promptly approve a resolution to
that effect;  and (iii) the Board of Directors or, on its behalf, the Party
favoring dissolution, may request the Original Examination and Approval
Authority to approve liquidation and dissolution of the EJV.

 

Article 74       Notwithstanding the provisions of Article 74, if the event in
Article 73 (9) occurs, and provided that Chinese law in force at the date of
dissolution permits a foreign invested enterprise having the purpose and
business scope of the EJV to be licensed and operated as a wholly owned foreign
enterprise, any Party (hereinafter, the “Offeror”) may, before application is
made to the Original Examination and Approval Authority to liquidate the EJV,
make an irrevocable offer (hereinafter, the “Offer”) to the other Party
(hereinafter, the “Offeree”) by giving written notice of it to the other Party;
provided, however, that if neither Party makes an Offer, the matter will be
resolved in accordance with Article 74.  The Offer shall specify a purchase
price, payable in cash in United States Dollars if Party A is the purchaser or
in Renminbi if Party B is the purchaser.  The Offeree may elect either to:

 

(1)           sell its whole interest in the EJV to the Offeror; or

 

(2)           purchase the Offeror’s whole interest in the EJV at a pro-rata
price equal to the purchase price specified in the Offer multiplied by the ratio
of the Offeror’s equity interest to the Offeree’s equity interest.

 

The Offeree shall give the Offeror written notice of its election within thirty
(30) days of receiving the Offer, and shall be deemed to have elected to sell
its interest if it fails to give such notice.  All necessary steps in connection
with the transfer of any interest, and payment therefor, shall be completed as
soon as possible, subject to the review and approval of the Original Examination
and Approval Authority.  If more than one Offer is made, such Offers shall be
handled in accordance with the principle, “first in time, first in right”.

 

Article 75       If Party B’s interest in the EJV is nationalized or
expropriated, or if the assets or a material part of the assets of the EJV have
been taken over by a government entity, Party B shall have the right to
unilaterally terminate this Contract and dissolve the EJV, and Party B shall be
equitably compensated in accordance with the law of China, including relevant
international treaties to which China is a party, and international practice.

 


CHAPTER 20            REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

Article 76       Party A hereby represents and warrants to Party B as follows:

 

18

--------------------------------------------------------------------------------


 

(1)           Party A is a limited liability company duly organized and validly
existing as an enterprise legal person under the laws of China;

 

(2)           Party A has full legal right, power and authority to execute this
Contract and all contracts and documents referred to in this Contract to which
Party A is a Party and to observe and perform its obligations under this
Contract and those contracts and documents;

 

(3)           Party A has taken all appropriate and necessary action to
authorize the execution of this Contract and all of the contracts and documents
referred to in this Contract to which Party A is a Party and to authorize the
performance and observance of the terms and conditions of this Contract and
those contracts and documents; and

 

(4)           Party A has obtained all consents, approvals and authorizations
necessary to validly execute this Contract and all of the contracts and
documents referred to in this Contract to which Party A is a Party and to
observe and perform its obligations under this Contract and those contracts and
documents; provided, however, that this Contract is subject to the approval of
the Original Examination and Approval Authority before it becomes effective.

 

Article 77       Party B hereby represents and warrants to Party A as follows:

 

(1)           Party B is a corporation duly organized and validly existing under
the laws of the State of Delaware;

 

(2)           Party B has full legal right, power and authority to execute this
Contract and all of the contracts and documents referred to in this Contract and
to which Party B is a Party and to observe and perform its obligations under
this Contract and those contracts and documents;

 

(3)           Party B has taken all appropriate and necessary action to
authorize the execution of this Contract and of all of the contracts and
documents referred to in this Contract to which Party B is a party, and to
authorize the performance and observance of the terms and conditions of this
Contract and those contracts and documents; and

 

(4)           Party B has obtained all consents, approvals and authorizations
necessary to validly execute this Contract and all of the contracts and
documents referred to in this Contract to which Party B is a party, and to
observe and perform its obligations under this Contract and those contracts and
documents; provided, however, that this Contract is subject to the approval of
the Original Examination and Approval Authority before it becomes effective.

 

19

--------------------------------------------------------------------------------


 

Chapter 21            Non-Competition

 

Article 78       Party A agrees that it, its successors and assigns, its
subsidiaries and affiliates, shall not, directly or indirectly, whether as an
investor, co-venturer, technology licensor, technology licensee, agent,
distributor, consultant or otherwise howsoever, during the EJV Term, including
any extensions of the original term, maintain, establish, or engage in a
business, operation or plant in China, or participate in the production and / or
sale of any products which (1) use the same brand names, or use any confusingly
similar brand names, of Party B, or of any products of a similar style to those
of Party B, that Party A had not sold in either the domestic Chinese or
international markets prior to the date of execution of this Contract , or (2)
use the technology transferred pursuant to Chapter 7 of this Contract, or any
improvements to said technology, to improve Party A’s existing products or to
produce new products ..

 


CHAPTER 22            BREACH AND PENALTIES FOR BREACH

 

Article 79       If a Party fails to perform any of its material obligations
under this Contract, or if any representation or warranty of that Party under
this Contract is materially untrue or inaccurate, then that Party (hereinafter,
the “Breaching Party”) has breached this Contract.  In such case, the Party
performing this Contract (hereinafter, the “Performing Party”) may give the
Breaching Party notice that it has breached this Contract and should remedy such
breach within sixty (60) days of the date of such notice.  If the breach has not
been remedied by the end of such sixty-day period, the Performing Party may give
the Original Examination and Approval Authority written notice that the
Breaching Party has breached this Contract and request early dissolution of the
EJV as provided in Chapter 19 hereof.

 

Article 80       In the event of a breach of this Contract, the Breaching Party
shall be liable to the Performing Party for direct (but not consequential)
damages incurred as a result of such Breaching Party’s breach of contract.  The
rights provided for in Article 80 shall be in addition to any other remedies
available to the Performing Party.  Termination of this Contract in the exercise
of such rights shall not relieve either Party from any obligations accrued to
the date of such termination or relieve the Breaching Party from liability for
damages to the Performing Party for breach of this Contract.  Waiver by either
Party of one or more defaults shall not deprive such Party of a right to
terminate this Contract arising by reason of any subsequent default.

 

Article 81       Should a Party not contribute on time to the EJV its subscribed
amount of registered capital stipulated in Article 11 hereof , such Party shall
pay the EJV liquidated damages for default at the rate of one (1) percent per
month of the overdue amount, calculated based on the number of days the amount
is overdue, provided that the liquidated damages are payable only when the
amount is one (1) month or more overdue.  If no payment has been made, or if
full payment of the amount overdue has not been made in three (3) months, the
Party in default shall be deemed to have waived its right to subscribe to the
capital overdue.  Besides claiming from the defaulting Party for the EJV the
cumulative three (3) percent on the subscribed amount overdue as liquidated
damages for default, the non-defaulting Party may also subscribe to such overdue
amount, and

 

20

--------------------------------------------------------------------------------


 

require the defaulting Party to compensate it for its direct losses sustained as
a result of the defaulting Party’s breach.  If the non-defaulting Party elects
to subscribe to such overdue amount pursuant to this Article, each Party shall
ensure that its directors approve such subscription and shall use its best
efforts to obtain the approval of the Original Examination and Approval
Authority.

 


CHAPTER 23            TERMINATION AND DISSOLUTION

 

Article 82       Upon approval by the Board of Directors of early dissolution of
the EJV, the EJV shall notify the Original Examination and Approval Authority to
obtain approval for liquidation of the EJV.  Within seven (7) days from the date
of such approval or the expiration of the EJV Term, the Board of Directors shall
notify the relevant authorities as required by law.  Within fifteen (15) days
from the date of such approval or the expiration of the EJV Term, the Board of
Directors shall appoint a Liquidation Committee.

 

The Liquidation Committee shall be composed of five (5) members appointed by the
Board of Directors, of which two (2) shall be nominated by Party A and three (3)
by Party B.  The Liquidation Committee shall include a director, who shall be
nominated by Party B.

 

Members of the Liquidation Committee may be directors or senior employees of the
EJV, or other qualified persons such as accountants and lawyers qualified in the
PRC.

 

Article 83       Within ten (10) days of the appointment of the Liquidation
Committee, the Liquidation Committee shall notify in writing the creditors of
the EJV to report the amounts the EJV owes the creditors.  The Liquidation
Committee shall also publish announcements of the liquidation in newspapers in
accordance with the relevant laws and regulations.

 

The Liquidation Committee shall carry out its duties according to applicable
law, and in particular shall:

 

1.                                       conduct an overall inventory of the
EJV’s property, creditors’ rights and liabilities;

 

2.             prepare a balance sheet and property inventory;

 

3.                                       value all the property of the EJV at
fair market value;

 

4.             prepare a liquidation plan;

 

5.                                       apply the assets of the EJV to satisfy
the costs of the liquidation and the EJV’s liabilities, including all
obligations under the Ancillary Agreements;

 

6.             carry out other duties required by relevant laws and regulations.

 

21

--------------------------------------------------------------------------------


 

Thereafter, the remaining assets of the EJV may be distributed to the Parties in
accordance with the ratio of their capital contributions; provided, however,
that any property to be distributed to the Breaching Party may be used to pay
for the damages sustained by the Performing Party.  Damages payable to Party B
and Party B’s share of any distribution shall be paid in foreign exchange.  The
Parties may elect to receive their respective share of any distribution of
assets in kind, including machinery and equipment, with Party A being given
preference with respect to machinery and equipment made in the PRC and Party B
being given preference with respect to machinery and equipment made outside the
PRC.

 

Article 84       If at the termination or expiration of this Contract the EJV is
actively engaged in business, the value of the EJV may, on written request of
either of the Parties, be established by three (3) qualified appraisers, one (1)
to be appointed by Party A, one (1) to be appointed by Party B and the third one
to be appointed by the two (2) appraisers appointed by the Parties.  If a Party
fails to appoint an appraiser within sixty (60) days of being requested to do so
by the other Party, the appraiser appointed by such Party shall appoint an
appraiser on behalf of the Party failing to make such an appointment.  Such
appraisers shall each value the EJV on a going-concern basis with reference to a
co-operative joint venture with facilities comparable to those of the EJV, which
co-operative joint venture is qualified to continue to carry on its business in
the jurisdiction in which it is located.  In making such a valuation, the
appraisers shall make full provision for and take into account the debts and
liabilities of the EJV.

 

Article 85       If one or all of the three values given by the three (3)
appraisers is/are not within ten (10) percent of the nearest of the other two
values (using the lower of the two values being compared as the numerator, and
the higher as the denominator, when calculating the ten (10) percent), then that
value or values shall be discarded.  If no values are discarded, the EJV’s value
shall be the average of the three values.  If one value is discarded, the EJV’s
value shall be the average of the remaining two values.  If all three are
discarded, then new appraisers shall be appointed as provided in the previous
paragraph.

 

Either before or after the value of the EJV has been established, the Parties
may agree that one Party shall purchase the interest of the other at a pro-rata
price equal to the value of the EJV multiplied by the selling Party’s equity
ratio in the EJV.  If Party A buys Party B’s interest, payment shall be made in
convertible currency.  If neither Party is willing to buy at the value
established by the appraisers or at any other price agreed upon, then the
Parties shall sell the EJV to a third party at the appraised value or for a
better price, or if this cannot be done, then at any other favorable price to
which the Parties agree.  Failing this, the EJV shall be dissolved and
liquidated as provided in Chapter 23.

 

Chapter 24            Force Majeure

 

Article 86       Should either Party be prevented from performing its
obligations under this Contract by force majeure, such as earthquake, epidemic,
typhoon, flood, or other

 

22

--------------------------------------------------------------------------------


 

acts of nature, fire, explosion, acts of civil or military authority including
the inability to obtain any required export licenses, labour disputes, riots,
inability to obtain raw materials, spare parts, war or other unforeseen event
beyond the prevented Party’s reasonable control (hereinafter, an “Event of Force
Majeure”), the prevented Party shall give the other Party written notice without
delay, and within fifteen (15) days of the event provide detailed information
about and documents evidencing the event, explaining the reasons for its
inability to perform, or for its delay in the performance of, all or part of
this Contract.

 

Article 87       If an Event of Force Majeure occurs, neither Party shall be
responsible for any damage, increased costs or loss which the other Party may
sustain by reason of its inability to perform or delayed performance, and such
inability or delay shall not be deemed a breach of this Contract.  The Party
claiming force majeure shall take appropriate means to minimize or remove the
effects of force majeure and, within the shortest possible time, attempt to
resume the performance affected by the Event of Force Majeure.

 


ARTICLE 88       SHOULD AN EVENT OF FORCE MAJEURE OR THE EFFECTS OF AN EVENT OF
FORCE MAJEURE PREVENT ONE OR BOTH PARTIES FROM PERFORMING PART OR ALL OF ITS OR
THEIR OBLIGATIONS UNDER THIS CONTRACT FOR A PERIOD OF 120 DAYS OR MORE, THEN THE
PARTIES SHALL, THROUGH CONSULTATIONS, DECIDE WHETHER TO TERMINATE THIS CONTRACT,
TO EXEMPT ONE OR BOTH PARTIES FROM PART OF ITS OR THEIR OBLIGATIONS UNDER THIS
CONTRACT, OR TO DELAY THE PERFORMANCE OF SUCH OBLIGATIONS IN ACCORDANCE WITH THE
EFFECTS OF THE EVENT OF FORCE MAJEURE.


 


CHAPTER 25            APPLICABLE LAW

 

Article 89       This Contract shall be governed and protected by the laws of
the PRC.  This Contract shall be performed in accordance with its terms.

 

Article 90       If, during the term of this Contract, any relevant authority in
the PRC adopts any law, regulation, rule or policy, or a treatment is extended
to another equity or coperative joint venture company or investor in the
high-quality gas equipment manufacturing business in the PRC specified in
Article 6 which is more favorable than the laws, regulations, rules, policies or
a treatment previously applicable to the EJV and/or either Party (including
reducing or eliminating filing, reporting, registration or approval
requirements), then the EJV and/or the Parties as the case may be shall be
entitled to receive, or apply (if application is necessary) to the appropriate
governmental agency or authority to receive the benefit of such law, regulation,
rule, policy or treatment.

 

Article 91       If, during the term of this Contract, an adverse material
change occurs to either Party’s economic benefits derived from this Contract
because any relevant authority in the PRC adopts new laws, regulations, rules or
policies, amends or reinterprets existing laws, regulations, rules or policies,
or alters its treatment of either Party, the Parties shall promptly consult with
each other and use their best efforts to

 

23

--------------------------------------------------------------------------------


 

implement any adjustments necessary to keep the damaged Party’s economic
benefits derived from this Contact substantially equivalent as they would have
been if such laws, regulations, rules, policies or treatments had not been
adopted, amended, reinterpreted or altered.

 


CHAPTER 26            SETTLEMENT OF DISPUTES

 

Article 92       Subject to the Parties’ right to terminate this Contract, in
the event a dispute arises in connection with the interpretation or
implementation of this Contract and its Attachments, any Party may notify the
other Party in writing of the substance of the dispute and of its desire to
attempt to reach an amicable settlement, in which event the Parties shall
endeavor for a period of one hundred and eighty (180) days after the date of
such notice to reach an amicable settlement of the dispute.

 

Article 93       If no mutually acceptable settlement of a dispute is made
within the one hundred and eighty (180) day period, then any Party may submit
the dispute for final settlement by arbitration conducted in accordance with the
Singapore International Arbitration Center Rules as presently in force. The
arbitration award shall be final and binding upon the Parties. Any competent
court shall enforce such award. Such arbitration shall be conducted as follows:

 

(a)          the appointing authority shall be Singapore International
Arbitration Center;

(b)         the arbitrators may refer to both the English and Chinese texts of
this Contract;

(c)          a daily transcript in Chinese and English of such proceedings shall
be prepared;

(d)         there shall be three (3) arbitrators. Each Party shall select one
arbitrator. The third arbitrator shall be a person selected by the arbitration
authority and he shall serve as Chairman of the panel;

(e)          the place of arbitration shall be Singapore;  and

(f)            the costs of arbitration, including travel expenses and attorney
fees, shall be borne by the losing party, unless otherwise determined by the
arbitration award.

 

Article 94       If any Party fails to observe the terms of an arbitration
award, the other Party may apply to have the award enforced in any court having
jurisdiction over the Party against which the award has been rendered.

 

Article 95       In any arbitration proceeding, any legal proceeding to enforce
any award resulting from an arbitration proceeding and in any legal action
between the Parties pursuant to or relating to this Contract, each Party
expressly waives the defense of sovereign immunity and any other defense of
exemption from suit, judgment or executive order based on the fact or allegation
that it is a party, agency or instrumentality of or representing a government.

 

24

--------------------------------------------------------------------------------


 

Article 96       During the period when a dispute is being resolved, the Parties
shall in all other respects continue their implementation of this Contract.

 

Chapter 27            Language

 

Article 97       Five originals of this Contract shall be written in each of a
Chinese language version and an English language version.  Both the Chinese
language and English language versions will be of equal effect. In case of any
conflict between the two language versions, the Chinese language version shall
govern. In such circumstances, the English version may be considered in helping
to construe the real intent of the Parties. Each Party shall keep one original
Chinese and one English language version. The three remaining original language
versions, in each of Chinese and English, shall be submitted to the Original
Examination and Approval Authority.

 

Chapter 28            Effectiveness of the Contract, Amendment and Miscellaneous

 

Article 98       The Appendices referred to in and attached to this Contract are
an integral part of this Contract.  They are as follows:

 

Appendix A          Articles of Association

 

Appendix B           Technical License Agreement

 

Appendix C           Lease Agreement

 

Appendix D           Form of Employment Contract

 

This Contract with its Appendixes constitutes the entire agreement between the
Parties with respect to the subject matter of this joint venture and supersede
all previous oral and written agreements, contracts, understandings and
communications of the Parties in respect of the subject matter of this Contract.

 

Article 99       This Contract with its Appendixes shall be submitted for
approval to the Original Examination and Approval Authority and shall come into
force beginning from the date on which the Original Examination and Approval
Authority issues its approval reply.  Party A shall give Party B written notice
immediately upon receiving the approval reply, and provide Party B with a copy
of it.  The same shall apply to receipt of the approval certificate.

 

Article 100:    If: (i) this Contract is not approved within four (4) months
following the date of submission; or (ii) the Original Examination and Approval
Authority requires the Parties to amend this Contract in a manner that is
unacceptable or imposes conditions that are unacceptable to one or both Parties,
then either Party may terminate the effectiveness of its signature of this
Contract by written notice to the other Party, and upon receipt of such notice
this Contract shall be null and void.

 

25

--------------------------------------------------------------------------------


 

Article 101     Any amendment of this Contract shall come into force only when a
written agreement is signed by Party A and Party B and approved by the Original
Examination and Approval Authority.

 

Article 102     The invalidity of any provision of this Contract shall not
affect the validity of any other provision of this Contract.

 

Article 103     A Party’s failure to exercise any right, power or interest under
this Contract shall not operate as a waiver of it, and any single or partial
waiver of any right, power or interest shall not preclude exercise of any other
right, power or interest.

 

Article 104     All notices between the Parties shall be written in Chinese and
in English and delivered, either by messenger, registered airmail, fax or
telegram, to the following addresses:

 

Address of Party A:

 

No. 518 Songjiang Zhong Road

 

 

Ningbo 315192, Zhejiang Province, PRC

 

 

Attention:  Mr. Chen Ding Long

 

 

Fax:  86-574-8821 5078

 

 

 

Address of Party B:

 

16052 Swingley Ridge, Suite 300,

 

 

St. Louis, MO 63017,

 

 

United States of America.

 

 

Attention: General Counsel

 

 

Fax: (1) 636- 728 3011

 

Notice shall be deemed delivered on the following dates:

 

1.                                       By messenger, on the date of delivery;

2.                                       By registered airmail, seven (7) days
after it is mailed (as indicated by the postmark);

3.                                       By fax or telegram, on the first
working day after the date of sending.

 

Either of Party A or Party B may change its address for receiving notices at any
time by giving the other Party written notice of such change pursuant to this
Article 105.

 

Article 105     Neither Party shall make any declarations, announcements, or
disclosures to the public with respect to this Contract, the relationship
between the Parties or the business of the EJV without first obtaining the
written consent of the other Party.

 


ARTICLE 106     THIS CONTRACT IS SIGNED BY THE DULY AUTHORIZED REPRESENTATIVES
OF PARTY A AND PARTY B ON THIS                  DAY OF DECEMBER, 2004.

 

26

--------------------------------------------------------------------------------


 

NINGBO LONGXING GROUP CORPORATION LIMITED

 

By:

\s\ Chen Ding Long

 

 

 

 

Name:

Chen Ding Long

 

 

 

 

Title:

President

 

 

 


THERMADYNE HOLDINGS CORPORATION


 

By:

\s\ Paul D. Melnuk

 

 

 

 

Name:

Paul D. Melnuk

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

27

--------------------------------------------------------------------------------


 

LIST OF APPENDICES

 

Appendix A          Articles of Association

 

Appendix B           Technical License Agreement

 

Appendix C           Lease Agreement

 

Appendix D           Form of Employment Agreement

 

--------------------------------------------------------------------------------